Case 1:21-cv-20660-RNS Document 47 Entered on FLSD Docket 05/10/2021 Page 1 of 3




                            United States District Court
                                      for the
                            Southern District of Florida

  Eliezer Taveras and Nathan             )
  Taveras, Plaintiffs                    )
                                         )
  v.                                     ) Civil Action No. 21-20660-Civ-Scola
                                         )
  Ocwen Loan Services, Inc. and          )
  others, Defendants.                    )
                   Order Denying Motion for Reconsideration

         This cause is before the Court upon the Plaintiffs Eliezer Taveras and
  Nathan Taveras’s (the “Plaintiffs”) motion for reconsideration. (ECF No. 46.) The
  Court has considered the motion, the record in this case, the applicable law,
  and is otherwise fully advised. For the reasons set forth below, the motion is
  denied. (ECF No. 46.)
         This matter involves the pro se Plaintiffs’ claims against Ocwen Loan
  Services and its successors (the “Defendants”) related to a state-court consent
  judgment in favor of Defendants. The Plaintiffs filed a complaint in this division
  alleging that the state court lacked jurisdiction to enter the foreclosure
  judgment, the assignment of mortgage in favor of U.S. Bank was fraudulent,
  U.S. Bank and Ocwen deceived them in order to convince them to execute the
  consent judgment, and that their constitutional rights were violated. (ECF No.
  1.)
         This Court dismissed the action because the Plaintiffs’ claims were
  barred by the Rooker-Feldman doctrine. (ECF No. 43.) In its order, the Court
  noted that the Eleventh Circuit came to the same conclusion in an almost-
  identical case filed by Maria Sanchez (co-owner of the subject property) against
  the Defendants. See Sanchez v. Ocweb Loan Servicing, LLC, 840 F. App’x 419,
  420 (11th Cir. 2020). Here too, the Plaintiffs are improperly asking this Court
  to nullify the state court’s judgment by requesting that the property be held in
  a constructive trust to their benefit. The Plaintiffs now seek reconsideration of
  the Court’s order. (ECF No. 46.)
         The decision to grant or deny a motion for reconsideration is committed
  to the district court’s sound discretion. See Chapman v. AI Transport, 229 F.3d
  1012, 1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
  discretion). Reconsideration is appropriate only in very limited circumstances,
  such as where “the Court has patently misunderstood a party, where there is
  an intervening change in controlling law or the facts of a case, or where there is
Case 1:21-cv-20660-RNS Document 47 Entered on FLSD Docket 05/10/2021 Page 2 of 3




  manifest injustice.” See Vila v. Padron, No. 04-20520, 2005 WL 6104075, at *1
  (S.D. Fla. Mar. 31, 2005) (Altonaga, J.). “Such problems rarely arise and the
  motion to reconsider should be equally rare.” See id. (citation omitted). In order
  to obtain reconsideration, “the party must do more than simply restate its
  previous arguments, and any arguments the party failed to raise in the earlier
  motion will be deemed waived.” See id. “[A] motion for reconsideration should
  not be used as a vehicle to present authorities available at the time of the first
  decision or to reiterate arguments previously made.” Z.K. Marine Inc. v. M/V
  Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
         The Plaintiffs argue that the Court has misunderstood their position:
  they are not seeking to have the consent judgment nullified rather they are
  seeking a constructive trust. (ECF No. 46 at 3.) However, in the same breath
  the Plaintiffs claim that “in order to sue Defendants, they need first to get the
  Consent [judgment] declared rescinded, and they have successfully pleaded the
  need for such declaration on the ground of impossibility of performance and
  fraud.”(Id. at 3-4.) This argument weighs against reconsideration because it is
  one that was already denied by the Court in its earlier order. Krstic v. Princess
  Cruise Lines, Ltd., 706 F. Supp. 2d 1271, 1282 (S.D. Fla. 2010) (Gold, J.)
  (recognizing that reconsideration motions may not be used “to ask the Court to
  rethink what the Court ... already thought through––rightly or wrongly.”).
         Next, the Plaintiffs argue that it is manifest injustice to permit
  Defendants to “enjoy the best of both worlds.” (ECF No. 46 at 6.) By this, the
  Plaintiffs mean that the Defendants received the benefit of a trial in the state
  court but denied the Plaintiffs notice and access to same, thereby violating
  their rights to appear or have counsel present at trial. This Court likewise
  denied this argument because the claims are wholly dependent on the state
  court proceedings and thus barred by Rooker-Feldman. Ironically, it is
  seemingly lost on the Plaintiffs that this action constitutes their own attempt of
  having “the best of both worlds” by seeking to avoid a consent judgment filed in
  state court, which they signed with the advice of counsel.
         In sum, the Plaintiffs’ motion simply repackages and rehashes the
  arguments advanced in opposition to the motion to dismiss. The Plaintiffs fail
  to identify any intervening change in law or facts, nor any manifest injustice in
  the Court’s prior ruling.
         For these reasons, the motion for reconsideration is denied and this case
  shall remain closed. The Clerk of the Court is directed to mail and email this
  order to the addresses provided below.
Case 1:21-cv-20660-RNS Document 47 Entered on FLSD Docket 05/10/2021 Page 3 of 3




        Done and ordered in Miami, Florida, on May 10, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
  Copies furnished to:

  Nathan Taveras
  Nathantaveras799@hotmail.com
  15465 SW 19 Way
  Miami, FL 33185

  Eliezer Taveras
  Etaveras2020@gmail.com
  15465 SW 19 Way
  Miami, FL 33185
